Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               March 16, 2020

The Court of Appeals hereby passes the following order:

A20A1334. JUSTIN TAYLOR v. THE STATE.

      Upon consideration of the Appellant’s MOTION TO REMAND to the trial

court so that the trial court may consider his timely motion to withdraw his guilty

plea, it is ordered that the same is hereby GRANTED.


                                      Court of Appeals of the State of Georgia
                                             Clerk’sOffice,Atlanta,_____________________
                                                                      03/16/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.